          Case 2:14-cr-00339-JCM-GWF
          Case 2:14-cr-00339-JCM-GWF Document
                                     Document 101
                                              102 Filed
                                                  Filed 09/16/20
                                                        09/18/20 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 4
                                                                           4



1    THOMAS F. PITARO, ESQ.
     Nevada bar No. 1332
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: kristine.fumolaw@gmail.com
     Attorney for Defendant -DEAN COLEMAN
6

7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
                                                ***
9

10   UNITED STATES OF AMERICA,           )                 Case No.: 2:14-CR-00339-JCM-GWF
11
                                         )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  )
14                                       )
     DEAN COLEMAN,                       )
15                                       )
                 Defendant               )
16
     ____________________________________)
17

18
     STIPULATION AND ORDER TO CONTINUE PROABTION REVOCATION HEARING

19          IT IS HEREBY STIPULATED AND AGREED by and between THOMAS F. PITARO,
20   ESQ. Counsel for Defendant DEAN COLEMAN and BRIAN Y WHANG, Assistant United
21   States Attorney, that the Probation Revocation Hearing currently scheduled for September 18,
22   2020, at 10:30 a.m., be vacated and reset for 60 days or a date and time convenient to the court.
23          This Stipulation is entered into for the following reasons:
24           1. Counsel for defendant has spoken to defendant and he has no objection to the request
25
                 of continuance.
26
             2. Defendant is in custody in Pahrump.
27

28           3. Counsel has spoken to AUSA WHANG and he does not oppose to the continuance.


                                                     -1-
         Case 2:14-cr-00339-JCM-GWF
         Case 2:14-cr-00339-JCM-GWF Document
                                    Document 101
                                             102 Filed
                                                 Filed 09/16/20
                                                       09/18/20 Page
                                                                Page 2
                                                                     2 of
                                                                       of 4
                                                                          4



1          4. Counsel for Defendant needs additional time to go over the discovery and
2
              transcripts with client thoroughly.
3
           5. Denial of this request for continuance could result in a miscarriage justice.
4

5
           6. For all the above-stated reasons, the ends of justice would best be served by a

6             continuance of the Probation Revocation Hearing until a date and time convenient to
7             the court.
8
          This is the first request for continuance filed herein.
9
                 DATED: September 16, 2020
10
     PITARO & FUMO, CHTD                         NICHOLAS TRUTANICH
11
                                                 UNITED STATES ATTORNEY
12

13         /S/                                         /S/
     THOMAS F. PITARO, ESQ.                      BRIAN Y WHANG, ESQ.
14   601 LAS VEGAS BOULEVARD, S                  ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
15
     ATTORNEY FOR THE DEFENDANT                  LAS VEGAS, NEVADA 89101
16   DEAN COLEMAN                                ATTORNEY FOR UNITED STATES OF
                                                 AMERICA
17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
          Case 2:14-cr-00339-JCM-GWF
          Case 2:14-cr-00339-JCM-GWF Document
                                     Document 101
                                              102 Filed
                                                  Filed 09/16/20
                                                        09/18/20 Page
                                                                 Page 3
                                                                      3 of
                                                                        of 4
                                                                           4



1    THOMAS F. PITARO, ESQ.
     Nevada bar No. 1332
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: kristine.fumolaw@gmail.com
     Attorney for Defendant -DEAN COLEMAN
6

7
                                      UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA
                                                   ***
9

10   UNITED STATES OF AMERICA,           )                      Case No.: 2:14-CR-00339-JCM-GWF
11
                                         )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  )
14                                       )
     DEAN COLEMAN,                       )
15                                       )
                 Defendant               )
16
     ____________________________________)
17

18
                                             FINDINGS OF FACT
19
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
20   Court finds:
21          This Stipulation is entered into for the following reasons:
22
             1. Counsel for defendant has spoken to defendant and he has no objection to the request
23
                    of continuance.
24
             2. Defendant is in custody in Pahrump.
25

26           3. Counsel has spoken to AUSA WHANG and he does not oppose to the continuance.

27           4. Counsel for Defendant needs additional time to go over the discovery and
28
                    transcripts with client thoroughly.

                                                          -3-
           Case 2:14-cr-00339-JCM-GWF
           Case 2:14-cr-00339-JCM-GWF Document
                                      Document 101
                                               102 Filed
                                                   Filed 09/16/20
                                                         09/18/20 Page
                                                                  Page 4
                                                                       4 of
                                                                         of 4
                                                                            4



1                5. Denial of this request for continuance could result in a miscarriage justice.
2
                 6. For all the above-stated reasons, the ends of justice would best be served by a
3
                    continuance of the Probation Revocation Hearing until a date and time convenient to
4

5
                    the court.

6               This is the first request for continuance filed herein.
7

8

9
                                            CONCLUSIONS OF LAW
10

11              Denial of this request for continuance would deny the parties herein the opportunity

12   to effectively and thoroughly prepare for Probation Revocation Hearing.

13              Additionally, denial of this request for continuance could result in a miscarriage of

14   justice.

15
                                                      ORDER
16

17
                IT IS HEREBY ORDERED that the Probation Revocation Hearing currently scheduled
     for September 18, 2020, at 10:30 a.m., be continued to the 20th
18
                                                                                 day
19
           November
     of__________________________, 2020 at 10:00 a.m.                     _ , in courtroom   6A .
20

21
                      September
                DATED this         18,
                           _____ day of2020.
                                       ____________________, 2019.
22

23
                                                       ________________________________________
24                                                     U.S. DISTRICT JUDGE

25

26

27

28


                                                          -4-
